Title: From George Washington to Anthony Whitting, 14 August 1791
From: Washington, George
To: Whitting, Anthony

 

Mr Whiting,
Philadelphia August 14th 1791.

From the last letter I have received from my nephew the Major, I presume he is, ’ere this, on his tour to Berkeley; I shall therefore, during his absence, address my letters on matters which relate to my concerns at Mount Vernon, to you. And do request that the weekly reports may be transmitted to me as usual—with such other accounts of your progress in sowing &ca; prospects (with respect to the growing & harvested Crops); and seasonableness of the weather as you may conceive it will be satisfactory for me to be informed of.
From the heat and drought of the Summer, I should conceive that the rare ripe Corn in the Meadow at the Mill, now is, or very soon will be, hard enough to gather. Under this persuation, & that the ground would be better sown with grass-seeds, and would lay more smooth & fit for the scythe thereafter, I suggest it to you (if you find it can be done in time, and with tolerable convenience) to gather the Fodder that is on that Corn as soon as possible, & Immediately after doing so, to remove both Corn & stalk, as they are left standing, to the edges of the field, to be there stacked or set on end, if the first (that is the Corn) cannot at that time be taken from the latter (that is the stalk) with safety; and then, with the heavy Oxe Harrow to level the ground before it is sown with grass-seeds. My reasons for desiring that both Corn & stalks may be taken off together are, first, because if the Corn is not sufficiently hard & dry when this happens, their will be nutriment sufficient in the stalks to effect it, without suffering it to dry too fast—and 2dly because by such removal the ground may be laid perfectly level, & freed from every thing that will incommode the sowing of the Seed, and the cutting of the grass, thereafter. Do not suffer it to escape you, that the grass-seeds in that meadow ought by all means to be sown by, or before the end of this month, that the plants may be up and obtain strength before Winter; Other wise, the ground being low and apt to heave, they might perish in the course of the Winter by the wet & frosts.
It is my earnest wish (as I presume you have already been informed by the Major) that all my Grain & grass-seeds intended for Autumn sowing should now be got into the ground as soon

as possible. I am fully satisfied that every moment this business is delayed after the present period, will prove injurious to the ensuing Crop; especially in ground that is not highly manured—or which is not fresh—or naturally very strong. I shall readily grant that where there is but little to sow, the temperature of the weather and state of the ground may be consulted; but where much is to be put in, the season, be the weather as it may, ought not to be slipped. Besides, as the weather has been dry hitherto, the probability of a wet autumn is the greater.
If the Major did not engage an Overseer for Dogue run before he left home, it wd be proper for you to do it, in case one should offer in his absence who can be well recommended. A Man having a wife with a small family would be prefered either to a single man, or one with a large family. The Major has informed me of the terms on which he proposes to agree, & I agree to them. I am of opinion if the old house on No. 2 at that Plantation cannot be made to answer for the accomodation of the Overseer, that the one at the Mansion house (commonly called Richards, which originally came from that place) should be carried back, & fixed on the spot marked for it by the Major. The materials of this House are good, & the house itself is of sufficient size, & can be removed with much more ease than the frame of a new one can be got. It is of no use where it is, & must soon go to decay without an Inhabitant; a removal of it therefore is proper, & desirable in any point of view. A Brick chimney must be put to it after it gets to Dogue run instead of the wood one it now has; and when undertaken, a Bricklayer more skilful than Tom Davis must assist him and Muclus in the erection of it.
When Davis goes about the other Wing of the Green house, direct him to be careful that the ground is truly leveled, and to see also that the joints of the new and old brick work range exactly; and moreover, that the walls are carried to the same height at both ends, and are extend to the Garden Gate; into the Jamb of which the end wall is to be worked.
If Will is not likely to provide Shoes enough for the Negros in due Season, aid must be had elsewhere; and I desire, if the clover which was sown with the Wheat at the Mansion house is not sufficiently thick on the ground, that you will not spare seed in making good the dificency.
I perceive by the last report which has been received, that

Wheat has been tread out in a yard at the Ferry; where a good Barn floor is, I did not expect this would be the case—& I perceive also that Harrows have been carried to Mr Lund Washington’s Smith—this ought not to be—nothing should go there that my own Smiths can do—and for Harrows, I should suppose they are competent.
How is your Wheaten crop likely to turn out? Is the 335 bushls as reported to have been deposited in the Grainery at the Ferry & French’s, all that was made at those Plantations? If so, the Crop must be short indeed. I am Your friend &ca

Go: Washington


P.S. In the body of this letter I mentioned getting Fodder in the Mill meadow only for the reason assigned—but it is of most essential importance, considering the scarcity of Hay, that the whole of it should be got in the greenest & most perfect state possible, without injuring the Corn.

